Citation Nr: 1232933	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a right elbow disorder. 

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from February 1966 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2006 decision denied service connection for hearing loss, while the August 2007 decision denied service connection for right shoulder and elbow disabilities as well as an increased evaluation for the right wrist disability. 

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in June 2010.  The hearing transcript has been associated with the claims file. 

In a November 2010 decision, the Board denied entitlement to an increased evaluation for a service-connected right wrist disability; this decision is final, and no further question remains before the Board with respect to that issue.  The Board remanded the remaining issues on appeal, as listed above, for further development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further remand is required to secure compliance with VA's November 2010 remand directives, and to provide assistance to the Veteran in substantiating his claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, VA treatment records have been received since the issuance of the most recent January 2012 supplemental statement of the case (SSOC).  Initial RO consideration of these records has not been waived, and hence remand for such is generally required.  

Right Shoulder and Left Elbow

In February 2007 the Veteran claimed entitlement to service connection for his right shoulder and right elbow, each to include as secondary to service-connected residuals of a right wrist fracture.  

In an October 2009 hearing before a Decision Review Officer the Veteran and his representative indicated that service connection for his right shoulder and right elbow was sought on a direct basis.  The Veteran and his representative again seemed to indicate such at the June 2010 Board hearing.  The representative, however, in an August 2012 post-remand brief indicated that service connection was also sought on a secondary theory of entitlement; specifically, as due to service-connected right wrist disability.  

Although there is a May 2007 VA examination of record that indicates that it is less likely than not that the Veteran's right elbow and shoulder conditions are related to his service-connected right wrist fracture, the opinion does not address the question of aggravation.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because no opinion has been provided as to whether it is at least as likely as not that the Veteran's right shoulder and right elbow were aggravated by his service-connected right wrist disability, there is insufficient medical evidence upon which to render a decision.  As such, this claim is remanded for a medical examination and opinion to determine whether the Veteran's right shoulder and right elbow disabilities were due to, or the result of service, or otherwise caused or aggravated by his service-connected right wrist disability.  This examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

In addition, although the Veteran reported that he had an upcoming March 23, 2011 appointment with Dr. Ogunro, a negative reply was received from Dr. Ogunro March 27, 2011 indicating that the Veteran was last treated at that facility in 1999.  Given that filing documentation of the appointment may have overlapped with preparation of the negative response, it appears that there may be outstanding records.  VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  As such, the Board finds that while on remand, with any necessary authorization from the Veteran, treatment records from Dr. Ogunro should again be requested.  The request should specifically identify that the Veteran reported he was scheduled for an appointment as recently as March 2011.  The Veteran is put on notice that he also has the right to obtain such records and submit them to VA directly.

Hearing Loss

The November 2010 remand requested that records from the Veteran's employment with the Dallas Fire Department be obtained.  The record shows that the Veteran reports working at the Dallas Fire Department for 36 years, and such records should include hearing tests.  Specifically, in October 2009 the Veteran reported that he had been told when he joined the force as a fireman that he had hearing problems.  

Although the RO sent the Veteran notice requesting that he provide authorization forms for outstanding private records, the Veteran was not specifically requested to provide an authorization form for his Dallas Fire Department records.  Substantial compliance is all that is required with VA remand orders.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  However, as these specific records were the ones discussed and required by the Board, a general request of the Veteran does not fulfill the directive.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA is obligated to make substantial efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  This duty includes obtaining pertinent medical records identified by the Veteran.  38 U.S.C.A. § 5103A(b).  On remand the Veteran should be notified that the Dallas Fire Department records are specifically sought, and that if he provides the necessary release and authorization forms such records should be requested.  The Veteran, however, is put on notice that because his medical records are private, and VA may not obtain them without his express written consent, his cooperation is required for this development to be afforded him.  In the alternative, the Veteran has the right to obtain such records and submit them to VA directly.

Additionally, a new, adequate audiology examination is required.  Although the Veteran has been repeatedly examined in connection with the claim, no resulting examination report or opinion is adequate for adjudication purposes.  Some examiners did not offer a nexus opinion.  Much of the testing, particularly more recently, is markedly inconsistent, with widely varying results over short periods showing worsening and then improvement without explanation.  Many of the tests failed to meet the criteria for an adequate test under VA regulations.  A state-licensed audiologist must conduct the test, and it must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Further, puretone levels at 500, 1000, 2000, 3000, and 4000 are required.  38 C.F.R. § 3.385.  Many tests omitted one or more of these requirements and may not therefore be considered.  

Most problematic, however, is that none of the examiners or opiners, either favoring or disfavoring the Veteran, noted that during the Veteran's period of active duty, the measurement standard for hearing changed.  Service department records dated prior to November 1, 1967 are presumed to use the ASA standard, rather than the current ISO standard.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  The Veteran's entry examination was dated in January 1966, and is presumed to reflect ASA units.  The August 1968 separation examination is presumed to be under the ISO standard.  No doctor noted the shift or indicated adjustments were accounted for in opining regarding the presence or significance of a change in hearing acuity over service.  The resultant opinions must therefore be considered inadequate.

On remand, a new audiological examination must be obtained.  The examiner must clearly account for the shifted thresholds under the differing standards.  At entry, the Veteran's hearing reflected, after adjustment to ISO standards:



HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
25
20
20
LEFT
30
25
25
20
10

At separation in August 1968, testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10

20
LEFT
5
10
10

25

These are presumed to already reflect ISO standards based on the date of administration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request  properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Dallas Fire Department covering the entirety of his period of employment, and for Dr. Ogunro for the period of 2004 to the present.

Upon receipt of such, VA must take appropriate action to contact the respective custodians and request complete health records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

2.  Associate with the claims file complete VA treatment records from the medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of May 2012 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  After completing Directives 1 and 2 above, schedule the Veteran for a VA joints examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all disabilities of the right shoulder and right elbow, and must offer an opinion as to whether it is at least as likely as not any such is caused or aggravated by military service or a service-connected disability.  The role, if any, of the Veteran's documented fall and in-service wrist injury must be discussed. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After completing Directives 1 and 2 above, schedule the Veteran for a VA audio examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination, to include a copy of this remand.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

After completing appropriate audiological testing, the examiner must opine whether it is at least as likely as not any demonstrated hearing impairment is caused or aggravated by established in-service noise exposure.  The in-service audiometry results at entry and separation discussed above must be considered, and the examiner must provide a discussion of the Veteran's audiological history and noise exposures before and after service.  The significance of any in-service threshold shifts and the Veteran's competent lay reports of hearing problems must be addressed.

If valid test results cannot be obtained, the examiner must offer an explanation for the failure.  The Veteran is cautioned that a failure to fully and honestly cooperate with the examiner may have an adverse impact upon his claim.  38 C.F.R. § 3.655.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


